Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (KR1020140006441).
Regarding claim 1 and 12: Kwon teaches the following laminated system (see abstract and entire disclosure).


    PNG
    media_image1.png
    252
    635
    media_image1.png
    Greyscale

The HI layers can be that of titanium oxide (which the Examiner notes is known to have an index of 2.4) and the LI layer can be that of silicon oxide (which is known to 
The thicknesses of the HI layers falls within the ranges claimed and the thickness of the LI overlaps that claimed providing a prima facie case of obviousness absent a showing of unexpected results (MPEP 2144.05).
Given that Kwon’s surface transmittance is taught to be 85-98% (see entire disclosure), reflectance will be in the range of 2-15% overlapping the claimed range providing a prima facie case of obviousness absent a showing of unexpected results (MPEP 2144.05). Alternatively, as Kwon’s laminated system has the same structure as that claimed, one having ordinary skill would reasonably conclude the same properties to be obtained absent a showing to the contrary (MPEP 2112).
Regarding claim 5: Given the index known for titanium oxide together with the physical thickness ranges taught for the HI layers will obtain optical thicknesses for each HI as claimed (note* nd(optical thickness)= n(index) * d(physical thickness).
Regarding claim 6:  Given the index known for silicon oxide together with the physical thickness ranges taught for the LI layer will obtain optical thicknesses for the LI overlapping that claimed providing a prima facie case of obviousness absent a showing of unexpected results (MPEP 2144.05).
Regarding claims 7 and 8: As Kwon teaches that that their HI layers can include at least one material of the oxides of titanium, zinc, tin, niobium, zirconium, etc., it would have been obvious to make the HI layers include titanium oxide with zinc oxide, tin oxide, niobium oxide or zirconium oxide with a reasonable expectation of success. 
at least one material of silicon oxide, magnesium fluoride, silicon oxynitride, etc. it would have been obvious to make the LI include silicon oxide with magnesium fluoride or silicon oxynitride with a reasonable expectation of success. 
Additionally, given that Kwon teaches oxides of titanium, zinc, tin, niobium, zirconium, etc., being equivalent as HI layer materials, silicon oxide, magnesium fluoride, silicon oxynitride, etc. being equivalent as LI materials and "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), it would have been obvious to make the HI layers include any combination of oxides listed in Kwon and to make the LI layer layers include any combination listed in Kwon to obtain desirable HI and LI layers. 
Regarding claim 11: As Kwon’s laminated system has the same structure as that claimed, one having ordinary skill would reasonably conclude the same properties to be obtained absent a showing to the contrary (MPEP 2112).
Regarding claim 13: The laminated system is formed by sputtering, ion plating or CVD (see Pg. 6 for example). 
Response to Arguments
Applicant’s arguments filed October 12, 2021 have been considered but are moot in view of new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784